Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Kevin Casey on 03/22/2021.
	The application has been amended as follows: 
Amendments to the Claims:
Claim 1, line 12:  delete “to increase a surface area of the molded feature relative to what the surface area would have been were the molded feature solid and without opening” and insert -- increase a surface area of the molded feature relative to what the surface area would have been if the molded feature were solid and without an opening --.
Claim 16, line 14, delete “to increase a surface area of the molded feature relative to what the surface area would have been were the molded feature solid and without opening” and insert -- increase a surface area of the molded feature relative to what the surface area would have been if the molded feature were solid and without an opening --.
Claim 22, line 14, delete “to increase a surface area of the molded feature relative to what the surface area would have been were the molded feature solid and 
Claim 15, line 2 delete: “the step of indentifying a sealing problem for the container” and insert –“ the step of evaluating whether the container has a sealing problem”--
Claim 21, line 2 delete: “the step of indentifying a sealing problem for the container” and insert –“ the step of evaluating whether the container has a sealing problem”--
Claim 22, line 2 delete: “indentifying a sealing problem for the container” and insert –“the step of evaluating whether the container has a sealing problem”—
Allowable Subject Matter
Claims 1, 2, and 5-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Applicant’s admitted Prior Art discloses a method of blow
molding a plastic container (Figure l, container-10), comprising: disposing a molten plastic in a mold (as in the specification it's widely known in the art); blow molding the molten plastic in the mold to form a blow molded article comprising a main body portion defining an interior space (Figure 1, main body portion-12, [0006]), a neck portion having an opening that is in communication with the interior space (Figure 1, neck portion -14), [0006], and a molded feature that is adjacent to the neck portion, the molded feature being configured to reduce ovalization of the cylindrical neck (Figure 1, molded feature-20, [QQG6-[G0Q7]).  APA discloses that the molded feature having a first portion that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hickerson -US 5224615 is pertinent but fails to cure the deficiency of the above prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571) 272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743